392 U.S. 645 (1968)
CATON
v.
ALABAMA.
No. 1203, Misc.
Supreme Court of United States.
Decided June 17, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ALABAMA.
MacDonald Gallion, Attorney General of Alabama, and John C. Tyson III, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is reversed. Douglas v. California, 372 U. S. 353, and Griffin v. Illinois, 351 U. S. 12.